IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 1, 2009

                                     No. 08-11063                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



THERESA ANN DOBBS,

                                                   Plaintiff-Appellant,
v.

LUPE VALDEZ, in her official capacity as Sheriff of the County of Dallas,
Texas,

                                                   Defendant-Appellee.




               Appeal from the United States District Court for the
                           Northern District of Texas
                                 (07-CV-1124)


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
       We agree with the district court that even if Dobbs’ extended detention by
county and city officials amounted to a constitutional violation, no summary
judgment evidence established any official policy or custom by the city or sheriff
sanctioning such violations.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-11063

      We therefore affirm the judgment of the district court for this reason and
the additional reasons advanced by the district court in its careful Memorandum
Opinion and Order of July 3, 2008.
      AFFIRMED.




                                       2